Citation Nr: 0825838	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C. § 
1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  He died in November 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The appellant testified 
before the undersigned at a Travel Board hearing in June 
2008.  The transcript of that hearing is contained in the 
claims file.


FINDING OF FACT

The veteran's death was not the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault, and is not the 
result of an event that was not reasonably foreseeable in 
furnishing such treatment.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358, 
3.361 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  It should inform the claimant of the information and 
evidence that VA will seek to provide and the information 
that the claimant is expected to provide.  Proper notice 
should also invite the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim, defined to include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In May and August 2003, and in September 2005, prior to the 
initial adjudication of the appellant's claim, VA provided 
the appellant with notice of what evidence was needed for her 
claim, what VA would do, and what she should do.  She was not 
given the specific notice required by Hupp, supra.  
Nevertheless, the appellant has shown through testimony and 
written statements that she had actual knowledge of the 
evidence needed to prove her claim.  

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the appellant's claim for 
entitlement to DIC benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C. § 1151 is 
denied.  Matters concerning the disability and the effective 
date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.

II.  Analysis

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected. 

For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility; and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  
The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358 and 3.800.  They provide, in pertinent part, that in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto. 38 
C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized. 38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1)(2).  In addition, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  Id.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

The appellant claims entitlement to DIC benefits for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151, based on VA treatment of the veteran.  The 
appellant specifically claims that the cause of the veteran's 
death was VA's failure to notify the veteran of laboratory 
diagnostic blood test results which would have provided the 
veteran an earlier warning of the condition from which he 
died.  

The appellant filed her claim under 38 U.S.C.A. § 1151 after 
October 1, 1997.  As such it must be adjudicated in accord 
with the current version of 38 U.S.C.A. § 1151.  VAOPGCPREC 
40-97, 62 Fed. Reg. 15566 (1997).  Therefore, to prevail, the 
appellant must show that the veteran's death was either an 
unforeseen event, or the result of VA negligence, or in other 
words, that VA was at fault in the veteran's death.

The veteran served on active duty from March 1952 to February 
1956.  He died in November 2002.  The death certificate lists 
the immediate cause of death as multiple strokes; which was 
indicated to be due to or as a consequence of infection; 
which in turn was indicated to be due to or as a consequence 
of neutropenia; which was indicated to be due to or as a 
consequence of acute myelogenous leukemia.

VA treatment records show that the veteran was seen for his 
initial visit at a VA primary care center in April 2001.  At 
that time he reported that he was presently being followed by 
an outside provider, but he wanted to obtain his medication 
through VA.  He reported that his current problems were 
hypertension and insomnia.  At that time he underwent a 
review of systems and physical examination, which concluded 
with an assessment pertaining to the two reported problems.  
At that time the veteran refused to have any laboratory 
diagnostic testing conducted, stating that he did not want to 
know if anything was wrong.  He reported that he had also 
refused laboratory tests offered by an outside provider.   He 
was to return in six months for a follow-up visit.

The veteran returned to the VA primary care center for a 
follow-up in October 2001.  The report of that visit noted 
that the veteran was a "co-practice" patient who came to VA 
for medication.  At that time he reported that his current 
problems consisted of arthritic pain in the knees and 
shoulder; difficulty hearing; and vision problems-needing to 
get his eyes tested.  He stated that he was feeling well in 
general, but a "bit stressful" because his business was not 
going too well.  

After physical examination, the report contains assessments 
pertaining to arthritis, hypertension, hard of hearing, and 
insomnia.  The treatment provider ordered laboratory testing 
including CBC (complete blood count).  The treatment provider 
noted that the veteran would be seen for a follow-up visit in 
six months, and that the veteran would continue to follow-up 
with his outside provider for all aspects of care.  

In an October 2001 letter, a VA nurse notified the veteran of 
the results from recent laboratory tests, and provided the 
veteran with the report of those results including hematology 
results.  In that letter, the nurse listed the tests that 
were conducted, and informed the veteran as to which tests 
were found to be normal-by marking an "x" next to the name 
of the test.  Next to the blood count test, there was no 
"x" and in this regard, the nurse notified the veteran to 
see the enclosed report.  Review of the enclosed 
hematology/cbc report reveals that the results showed that 
the WBC (white blood cell) and PLT (platelet) counts were low 
and below the normal range.  The nurse asked the veteran to 
call her if he had any questions; and she requested that if 
the veteran had a private physician, he should provide the 
physician with the enclosed reports.  

The veteran was seen by VA for a primary care follow-up visit 
in April 2002.  The report noted that the veteran was a co-
practice patient who came to VA for medication.  At that time 
the veteran reported that he was feeling well in general, and 
there had been no change since the last visit.  He underwent 
physical examination for vital signs.  He received a renewal 
of medication, and counseling and screening with respect to 
different areas of health care.

The veteran was seen by VA for a primary care follow-up visit 
on October 21, 2002.  At that time he reported that he no 
longer had an outside provider.  At that time he also 
reported complaints of having a non-itching rash for the 
previous month.  The veteran underwent physical examination 
for vital signs, and laboratory testing, including a cbc 
profile.  The report of that test showed that the veteran's 
PLT count had decreased (from previous test findings).

In an addendum dated the following day that month, the 
treatment provider noted that these findings were discussed 
with the veteran, and that a request for a consult was placed 
to hematology/oncology.  The addendum report shows that the 
treatment provider arranged for the veteran to have a 
hematology/oncology appointment, which was scheduled for 
November 4, 2002; and that the veteran was aware of that 
appointment and would be there for it.

Private treatment records from Rancocas Hospital show that 
the veteran was admitted there on October 30, 2002.  The 
hospital discharge report noted a history that the veteran 
had been very tired for some time; and that he had been sick 
since October 27, 2002, but was worse on the day of 
admission.  The report noted that thrombocytopenia was 
diagnosed October 22, 2002 and the veteran was told to see an 
oncologist.  

During the hospitalization, two consultation reports by two 
physicians contain impressions that do not include leukemia.  
Ultimately, a bone marrow biopsy showed acute leukemia.  The 
hospital discharge report contains diagnoses of acute 
leukemia; pancytopenia; bilateral pneumonia; normal liver 
function tests; hypertension; and possible small pericardial 
effusion.  The report indicates that on November 7, 2002, the 
veteran was transferred to the University of Pennsylvania for 
treatment of the acute leukemia.

A discharge summary from the Hospital of the University of 
Pennsylvania shows that the veteran was hospitalized there 
from November 7, 2002 until he died on a day close to the end 
of that month.  That report indicates that the veteran 
reported he had been in good health until approximately two 
months prior to admission, when he became lethargic.  The 
report further noted that the veteran had presented to his 
primary medical doctor and was found to be thrombocytopenic, 
which progressed to a total pancytopenia; and that during 
hospitalization just prior to the current hospitalization, a 
bone marrow biopsy confirmed that he had acute myelogenous 
leukemia.

The discharge summary noted that when the veteran arrived at 
the Hospital of the University of Pennsylvania, he was 
neutropenic and with a fever of 103.6 degrees.  He began 
chemotherapy, which he tolerated well from the 9th to the 16th 
of November, with no nausea, vomiting, fever, etcetera.  But 
after nine days of therapy he developed fever with sore 
throat, with an episodes of confusion.  The veteran had a 
total of three strokes over several days.  On a day near the 
end of November 2002, he was found unresponsive and 
pronounced dead.  His family declined an autopsy.  The report 
contains a principal diagnosis of acute myelogenous leukemia, 
and a secondary diagnosis of multiple strokes.

During the time of that hospitalization, a November 22, 2002 
VA treatment record shows that VA treatment providers 
contacted the appellant and learned from her that the veteran 
had just completed a course of chemotherapy at the University 
of Pennsylvania. 

During a June 2008 Travel Board hearing before the 
undersigned, the appellant testified that she had been a 
registered nurse a long time before.  In giving that 
testimony, she asserted essentially that VA failed to notify 
the veteran that he had leukemia, shown by blood work, until 
it was too late for treatment to save his life.  She 
testified that the veteran received treatment from VA over 
the course of a year during which VA treatment providers 
failed to tell him he had leukemia.  She testified that only 
a year later when the veteran went in for a physical did a 
treating nurse practitioner tell him that he was being 
treated for leukemia.  The appellant claims that the failure 
to notify the veteran of this diagnosis for that long period 
of time resulted in a delay in starting appropriate 
treatment, and this caused his death.

The record, however, does not substantiate this allegation.  
In sum, the record does not show that the veteran's death 
resulted from VA treatment; or that the proximate cause of 
his death was either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  

The record does not reflect any such instance of fault by VA 
during the period beginning from his initial visit at the VA 
primary care clinic in April 2001.  At that time, he reported 
that he was being followed by an outside provider but wanted 
to obtain his medication through VA.  At that first visit he 
refused laboratory tests including blood tests such as CBC.  
When he later underwent such diagnostic tests in October 
2001, he was promptly notified of the abnormal findings from 
a CBC profile, and instructed to notify his non-VA primary 
care physician.  

When seen by VA in April 2002, he was still a co-practice 
patient whose primary purpose for going to VA was to receive 
medication.  He reported he was feeling well with no change 
since the last visit.  He was examined for vital signs and 
received his medication renewal.

Only at his next primary care clinic follow-up on October 21, 
2002 did he report he no longer had an outside provider.  At 
that time his only complaint was a rash, and occasional night 
sweats.  Nevertheless, VA examined the veteran and conducted 
laboratory testing including a CBC profile, which showed a 
decrease in PLT count since the previous testing in October 
2001.  

The very next day, October 22, 2001, VA notified the veteran 
of the abnormal blood findings and scheduled him for a 
hematology/oncology consult.  Later private medical records 
indicate that VA also notified him of a diagnosis of 
thrombocytopenia that day. 

The veteran was admitted for private hospital treatment eight 
days later on October 30, 2002.  It was during that 
hospitalization when in due course a bone marrow biopsy 
showed he had acute leukemia.  On admission there he reported 
that he had been very tired for some time, but had only 
become sick on October 27, 2002.  Review of the record of his 
VA treatment on October 21, 2002 does not show that at that 
time he reported being tired or that he was feeling sick.  He 
only became acutely sick almost a week later with what was 
later diagnosed as acute myelogenous leukemia.

In summary, first there is no evidence that, during the 
period between the initial April 2001 visit and the last 
visit in October 2002, VA held back from the veteran any 
diagnostic findings or diagnosis of leukemia.  The day after 
the October 2002 visit VA treatment providers alerted the 
veteran to abnormal findings requiring a hematology/oncology 
consult.  During the period of VA treatments prior to October 
2002, during which the veteran was receiving primary care 
outside of VA, VA notified him of abnormal CBC profile 
findings and instructed him to inform that outside provider.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's death was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault; or was the result of an event 
that was not reasonably foreseeable.

In summary, compensation is not warranted for benefits for 
the cause of the veteran's death due to VA medical treatment, 
because the preponderance of the evidence is against a grant 
of these benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, the Board has considered the applicability of 
VA's benefit-of-the-doubt doctrine.  However, the evidence of 
record does not place the claim in relative equipoise.  As 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to service connection DIC under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


